Title: To Alexander Hamilton from William C. Bentley, 17 October 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Major Genl Hamilton
            Sir
            Richmond 17th. Octor. 1799—
          
          Major Campbell of the 8th. Regemt., has expressed to me his wish to get an appointment in the line of Inspectorship, and requests me to address you on the Subject; If any thing that I can say in favor of Major Campbell shall have wait with you I shall feel infinite pleasure in being Servicable to him: My acquaintance with Major Campbell from the revolutionary war, to the present time, leaves no hesitation in my mind of his fitness to fill the appointment he Solicits, I do imagine that the post he now Solicits, will be entirely within that division of the Army to be stationed at Harpers Ferry, therefore will not interfere with any candidate, who will be attached to the Southern Division
          I have the honor to be with every Sentiment of respect, Your Mo: Obt
          
            W. Bentley
          
        